Name: Council Regulation (EEC) No 2387/77 of 28 October 1977 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278 / 1329 . 10 . 77 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2387/77 of 28 October 1977 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey Whereas the Contracting Parties have agreed , by an exchange of letters, to fix the additional amount in question at nine units of account per 100 kilograms for the period 1 November 1977 to 31 October 1978 ; Whereas Article 9 of Regulation (EEC) No 1180/77 should accordingly be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment C1 ), Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any , to be deducted from the levy on imports into the Community of untreated olive oil , falling within sub ­ heading 15.07 A I of the Common Customs Tariff and originating in Turkey , is to be fixed for each year of application by an exchange of letters between the Community and Turkey ; Whereas Regulation ( EEC) No 1180/77 ( 2 ) im ­ plemented the abovementioned Decision , in particular as regards olive oil ; HAS ADOPTED THIS REGULATION : Article 1 In Article 9 ( 1 ) ( b ) of Regulation (EEC) No 1180/77 , the date '31 October 1977 ' is hereby replaced by '31 October 1978 '. Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 October 1977 . For the Council The President G. SPITAELS (') Opinion delivered on 14 October 1977 ( not yet published in the Official Journal ). ( 2 ) OJ No L 142 , 9 . 6 . 1977 , p. 10 .